PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
GUPTA et al.
Application No. 15/785,225
Filed: 16 Oct 2017
For: METHOD AND SYSTEM FOR SCALABLE COMPLEX EVENT PROCESSING OF EVENT STREAMS
:
:
:
:	DECISION ON PETITION
:
:
:


	
This is a decision on the petition under 37 C.F.R. § 1.137(a), filed September 11, 2020, to revive the above-identified application.  

The petition is GRANTED.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response to Final Office Action, (2) the petition fee of $500.00, and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3206.

This application is being referred to Technology Center Art Unit 2166 for further examination on the merits.



/LIANA S WALSH/Lead Paralegal Specialist, OPET